Exhibit 10.2.3

 

GEOVAX, INC.

AMENDMENT NO. 1 TO SALARY DEFERRAL AGREEMENT

 

This Amendment No. 1 to Salary Deferral Agreement (the “Agreement”) is entered
into as of July 1, 2017 by and between GeoVax, Inc., a Georgia Corporation (the
“Company”), and Mark W. Reynolds (the “Employee”).

 

Whereas, the Company and Employee entered into a Salary Deferral Agreement (the
“Original Agreement”) dated April 25, 2016; and

 

Whereas, the Company and Employee recognize that it is in the best interests of
the Company, its shareholders, and its collective Employees to conserve the
Company’s cash resources; and as part of its cash conservation measures, the
Company has asked certain of its employees to accept salary reductions and/or
deferrals; and

 

Whereas, the Company and Employee acknowledge that the Original Agreement and
this amendment have been entered into for the express purpose of conserving the
Company’s cash resources and not for executive compensation tax planning
purposes, and

 

Whereas, Employee currently is currently earning an annualized gross salary of
$234,392 (“Base Salary”);

 

Now, therefore, the parties hereby agree as follows:

 

1.

Accumulated Salary Deferral.

  Employee acknowledges his prior verbal agreement to continue the salary
deferral pursuant to the Original Agreement through June 30, 2017. The Company
and Employee acknowledge and agree that the accumulated amount of deferred
salary owed to Employee as of June 30, 2017 is $109,382.84.

 

2.

Continuation of Salary Deferral.

  Employee agrees to continue deferral of 40% of his Base Salary, which amount
will be accrued and paid to Employee as described below.

 

3.

Discontinuance of Salary Reduction and/or Deferral

  Employee’s Salary Deferral pursuant to this Agreement shall end upon the
occurrence of a significant event (to include financing, corporate partnership,
etc., as determined solely by the Company) (the “Discontinuance Date”).

 

4.

Payment of Accumulated Deferred Salary.

  At the Discontinuance Date, the Company in its sole discretion will determine
the form of payment to be made to Employee for the accumulated Deferred Salary.
Such payment may be made in cash, in the form of Company Stock, or in a
combination of cash and stock.

 

ACCEPTANCE

       

Employee

   

Date

                     

Agreed:

         

GeoVax, Inc.

       

By:

     

 

 